ORDER
The Disciplinary Review Board having filed a report with the Court, recommending that JAMES F. MC COOLE, formerly of ORADELL, who was admitted to the bar of this State in 1986, and who thereafter was temporarily suspended from the practice of law by Order of this Court dated September 25, 1997, and who remains suspended at this time, be disbarred on the basis of respondent’s entry of guilty pleas to the felony of grand larceny, in violation of New York Penal Law § 155.40(1), and said JAMES F. MC COOLE having been ordered to show cause why he should not be disbarred or otherwise disciplined, and good cause appearing;
It is ORDERED that JAMES F. MC COOLE be disbarred, effective immediately, and that his name be stricken from the roll of attorneys; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by JAMES F. MC COOLE pursuant to Rule 1:21-6 shall be restrained from disbursement except on application to this Court for good cause shown and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending further Order of this Court; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*483ORDERED that JAMES F. MC COOLE be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.